DECISION
*26Done in open Court this 8th day of April, 2016.
DATED this 3rd day of May, 2016.
On October 2, 2015, the Defendant’s suspended sentence was revoked for violation of conditions and was sentenced to a commitment of eight (8) years to the Montana Women’s Prison, with four (4) years suspended. The terms and conditions of the suspended portion of the Judgment remained the same as those contained in the Judgment filed with the Court on June 10, 2010. The Defendant received credit for time served in the amount of two hundred and six (206) days.
On April 8, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Peter Ohman, of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.